Name: Commission Regulation (EC) No 628/95 of 23 March 1995 fixing the amount of the aid referred to in Council Regulation (EEC) No 804/68 for the private storage of butter and cream
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  economic policy;  distributive trades
 Date Published: nan

 24. 3 . 95 EN Official Journal of the European Communities No L 66/5 COMMISSION REGULATION (EC) No 628/95 of 23 March 1995 fixing the amount of the aid referred to in Council Regulation (EEC) No 804/68 for the private storage of butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in parti ­ cular Article 6 (6) thereof, Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 6 (2) of Regulation (EEC) No 804/68 is hereby established in the following manner per tonne of butter or butter equivalent for the private contracts commencing during 1995 : (a) ECU 24 for fixed costs ; (b) ECU 0,42 per day of contractual storage for coldstore costs ; (c) an amount per day of contractual storage calculated on the basis of 91 % of the intervention price for the butter, expressed as national currency, applicable on the day on which contractual storage commences and based on an interest rate of 6,5 % per year. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 April 1995 . Whereas Article 12 (4) of Commission Regulation (EC) No 454/95 of 28 February 1995 laying down detailed rules for intervention on the market in butter and cream (2), provides that the aid referred to in Article 6 (2) of Regulation (EEC) No 804/68 for private storage is fixed each year ; Whereas operations for the placing of products in storage must take place between 15 April and 15 August of the same year ; whereas, therefore, it is necessary to fix the elements of that aid before the operations concerning placing in storage for 1995 commence ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p . 13 . 2) OJ No L 46, 1 . 3 . 1995, p. 1 .